                 IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA


                                       Alexandria Division


Jerry Glendon Modisette,                         )
       Plaintiff,                                )
                                                 )
V.                                               )                          l:18cv533(LO/MSN)
                                                 )
United States of America,                        )
      Defendant.                                 )

                                  MEMORANDUM OPINION


        Jerry Modisette, a federal inmate proceeding pro     initiated this suit pursuant to the

Federal Tort Claims Act("FTCA"),28 U.S.C. §§ 1346(b) and 2671-80. Defendant United

States of America("defendant" or "the government") has filed a motion to dismiss or, in the

alternative, motion for summary judgment[Dkt. No. 31-32] and a memorandum oflaw

accompanied by documentary exhibits [Dkt. No. 33] in support of its position. Plaintiff received

the Notice required by Local Rule 7(K)and the opportunity to file responsive materials pursuant

to Roseboro v. Garrison. 528 F.2d 309(4th Cir. 1975). Dkt. Nos. 31-1,32-1. He filed a

response to defendant's motion [Dkt. No. 35], defendant submitted a reply to plaintiffs response

[Dkt. No. 39], and plaintifffiled a surreply [Dkt. No.40]. This matter is therefore ripe for

adjudication. For the reasons that follow, defendant's motion will be granted such that several

claims will be dismissed, and judgment will enter in favor of defendant as to those that remain.

                                         I. Background

       Plaintiff is an inmate incarcerated at FCI Petersburg ("Petersburg"). Dkt. No.4("Am.

Compl.")HI.' Before being transferred to his current institution ofconfinement, he,from at


'This memorandum opinion cites specific paragraphs in plaintiffs amended complaint when
possible and ECF-assigned page numbers when referring to exhibits attached to the pleadings.
